 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 588 Fresh & Easy Neighborhood Market Inc. 
and
 United 
Food and Commercial Workers International 
Union, Region 8
ŠWestern.
  Cases 21
ŒCAŒ38882 
and 21
ŒCAŒ39100 January 31, 2011
 DECISION AND ORDER
 BY MEMBERS 
BECKER
, PEARCE
, AND 
HAYES
 On June 3, 2010, Administrative 
Law Judge William 
G. Kocol issued the attached decision.  The R
espondent 
filed exceptions and a supporting brief, the Acting Ge
n-eral Counsel and the Charging Party filed answering 
briefs, and the Respondent filed a reply brief to the Ac
t-ing General Counsel
™s answe
ring brief.  The Charging 
Party filed exceptions and a supporting brief.  
 The National Labor Relations Board has del
egated its 
authority in this proceeding to a three
-member panel.
 The Board has considered the decision and the record 
in light of t
he exceptions and briefs and has decided to 
affirm the judge™s rulings,
1 findings,
2 and conclusions 
and to adopt the recommended Order as modified.
3  1 In its exceptions, the Charging Party a
rgues that the judge erred in 
granting the Respondent
™s petition to revoke 
the Charging Party™s
 sub-
poena duces tecum.  
That subpoena sought all documents t
he Respon
d-
ent had provided to the General Counsel pursuant to the General Cou
n-
sel™s subpoena.  At the hearing, counsel for the Charging Party stated 
that he specifically sought the Respondent™s written employment pol
i-cies.  We find 
it unnecessary to pass o
n the judge
™s ruling 
on the pet
i-tion to revoke 
because the Charging Party 
has suffered no prejudice as 

a result of it.  See 
Electrical Workers Local 11 (Los A
ngeles NECA)
, 270 NLRB
 424, 424 fn.
 1 (1984) (unnecessary to pass on judge
™s sub-
poena ruling given
 disposition of the case), enfd. 772 F.2d 571 (9th Cir. 
1985)
. 2 The complaint alleged that the Respo
ndent violated Sec. 8(a)(1), in 
three i
nstances, by inviting employee Shannon Hardin to resign because 
of her concerted activities.  There are n
o exception
s to the judge
™s dismissal of 
two of these alleg
ations, involving Team Lead Sylvia 
Soliz™ August 2, 2009 
statements 
to Hardin 
about 
Hardin™s 
unemplo
y-men
t benefits.  
The judge concluded that those 
two 
stat
ements
, toge
ther 
with a third conversation, were bes
t addressed as a single violation.  In 
that third conversation, Hardin and c
oworker Zuri Sadai criticized a 
warning i
ssued to Hardin, and Soliz responded, ﬁ
Well, I know if I had a 
manager that didn
™t like me, I wo
uld take my check and walk out.ﬂ  We 
agree 
with the judge that Hardin and Sadai could re
asonably construe 
Soliz™ statement as an implicit invitation for them to resign because of 
their protected concerted criticism of the warning.  
Double D Constru
c-tion Group, Inc.
, 339 NLRB 303, 303
Œ304 (2003)
 (ﬁT
he test of whether 
a statement is unlawful is whether the words could reasonably be co
n-
strued as coercive, whether or not that is the only reasonable constru
c-tion.ﬂ).  
In
 addition, 
Member Pearce 
relies on the fact 
that Soliz w
as the 
very supervisor whom th
e emplo
yees were criticizing when Soliz 
told 
them that she would walk out if a manager di
sliked her.
  Under those 
circumstances, Member Pearce finds that Soliz
™ implicit invitation to 
resign was particularly coe
rcive.
 In adopting the judge™s finding that t
he Respondent violated Sec. 
8(a)(1) on June 11, 2009, when Store Manager James Tillinghast told 

Hardin that she was prohibited from talking about the Union on 
the 
sales floor, we find that Corporate H
uman Relations Manager Paula 
ORDER
 The National Labor Relations Board adopts the re
c-ommended Order of the administrative law judge as 
modified below
 and orders that the R
espondent, F
resh & 
Easy Neighborhood Market
 Inc., Spring Valley, Califo
r-nia, its officers, agents, su
ccessors, and assigns, shall 
take the action set forth in the recommended Order as 
modified.
 Substitute the following fo
r paragraph 2(a).
 ﬁ(a)  Within 14 days after service by the Region, post 
at its Spring Valley, California facility copies of the a
t-tached n
otice marked ﬁAppendix.ﬂ
3 Copies of the notice, 
on forms provided by the Regional Director for Region 

21, after being
 signed by the Respondent™s authorized 
represe
ntative, shall be posted by the Respondent and 
maintained for 60 days in conspicuous places i
ncluding 
all places were notices to employees are customarily 

posted.  In addition to physical pos
ting of paper notic
es, 
notices shall be distributed electronically, such as by 
email, posting on an intranet or internet site, and/or other 
electronic means, if the Respondent customarily co
m-Agwu did not 
effective
ly repudiat
e Tillinghast
™s unlawful 
directive 
under 
Passavant Mem
orial Hospital
, 237 NLRB 138, 138
Œ139 (1978). 
 Agwu
™s comments 
failed to unambiguously
 inform Hardin
 that Tillin
g-
hast had been wrong and that employees are free to talk about the union 
while on th
e sales floor.  
See 
Intermet Stevensville
, 350 NLRB 1349, 
1350 fn.
 6, 
1383 (2007) (
no effective repudiation in part because e
m-ployer
 ﬁdid not admit any wrongdoing, it simply informed emplo
yees 
that 
it was clarifying its policyﬂ).  Further, the Respondent a
gain viola
t-ed Sec. 8(a)(1) on August 3, 2009, when Tillinghast repea
ted his u
n-
lawfully overbroad rule, and the R
espondent thereafter made no attempt 
at repudiation.
 Member Hayes does not pass on whether a repudiation of an unla
w-ful rule is ineffective unle
ss it satisfies all of the r
equirements stated in 
Passavant Memorial Hospital
, supra.  He agrees with his co
lleagues 
that the Respondent™s attempt to repudiate Store Manager Tillinghast™s 

unlawful prohibition on talking about the Union on the sales floor w
as 
insufficient under all of the circumstances of this case, particularly 
Tillinghast™s reaffirmation of the prohibition on August 3. 
 Member Hayes does not, however, agree with the judge™s finding 
that Team Leader Soliz unlawfully invited employee Hardin 
to resign 
because of her concerted activities.  Standing near the store™s checkout 
area and speaking loudly enough to be overheard, Hardin and fellow 
employee Sadai criticized Soliz for issuing Hardin a lawful warning for 
shouting across the store at a cow
orker. In response, Soliz stated, 
ﬁWell, I know if I had a manager that didn
™t like me, I wo
uld take my 
check and walk out.ﬂ  In Member Hayes™ view, a re
asonable employee 
would not construe Soliz™ statement of what she would do under certain 

circumstances,
 uttered merely in response to the critical comments of 
Hardin and Sadai, as an ﬁinvitationﬂ for Hardin to resign because of her 
involvement in protected activity.  As such, he would dismiss this all
e-gation. 
 3 We shall modify the judge
™s recommended Order
 to provide for 
posting
 of the notice in accord with 
J. Picini Flooring
, 356 NLRB 
11
 (2010).  
For the reasons stated in his dissenting opinion in 
J. Picini 
Flooring
, Member Hayes would not require electronic distribution of 
the notice.  We deny the Chargin
g Party™s request for e
xtraordinary 
remedies.  
 356 NLRB No. 90
                                                                                                                                                          FRESH 
& EASY NEIGHBORHOOD MA
RKET INC
. 589 municates with its employees by such means.  Reason
a-ble steps shall be taken by the 
Respondent to ensure that 
the notices are not altered, d
efaced, or covered by any 
other material.  In the event that, during the pendency of 

these proceedings, the Respondent has gone out of bus
i-ness or closed the facilities involved in these procee
d-ings, 
the Respondent shall duplicate and mail, at its own 
expense, a copy of the notice to all current e
mployees 
and former employees employed by the Respondent in 
the position of mailhandler at its Spring Valley facility 
since June 11, 2009.ﬂ
  Robert MacKay, Es
q.,
 for the General Counsel.
 Stuart Newman
 and 
Molly Eastman, Esqs.
 (Seyfarth Shaw, 
LLP)
, of Atlanta, Georgia, and Chicago, Illinois, for 
the 
Re-spondent.
 David A. Rosenfeld, Esq.
 (Weinberg, Roger, & Rosenfeld),
 of 
Alameda, California, for the Union.
 DECISI
ON STATEMENT OF THE 
CASE
 WILLIAM 
G. KOCOL
, Administrative Law Judge. This case 
was tried in San Diego, Cal
ifornia, on March 23, 2010. The 
original charge was filed June 12, 2009,
1 by the United Food 
and Commercial Workers Intern
ational Union, Region 8
ŠWest
ern (the Union) and the order consolidating cases, consol
i-dated amended complaint and amended notice of hea
ring (the 
complaint) was issued January 11, 2010.  The complaint a
lleges 
that Fresh & Easy Neighborhood Market, Inc. (Fresh & Easy) 
violated Section 
8(a)(1) by orally promulgating a rule that pr
o-hibited employees from tal
king about the Union while on the 
clock or while on the sales floor and orally promulgating a
n-other rule that prohibited employees from discussing disc
ipline 
with other employees while
 working on the sales floor.  The 
complaint also alleges that Fresh & Easy vi
olated that same 
section of the Act by impliedly threatening an employee e
n-gaged in union or protected co
ncerted activity.  Fresh & Easy 
filed a timely answer that admitted the al
legations in the co
m-plaint concerning the filing and service of the charges, jurisdi
c-tion and interstate commerce, labor organiz
ation status, and 
agency status.  It denied the substantive allegations of the co
m-plaint.  
 Although I describe instances involv
ing discipline, I do so 
for background purposes only.  There are no Section 8(a)(3) 
allegations in the complaint
 On the entire record, including my observation of the d
e-meanor of the witnesses, and after considering the briefs filed 

by the General Counsel,
 Fresh & Easy, and the U
nion
, I make 
the following
 FINDINGS OF 
FACT
 I. JURISDICTION
 Fresh & Easy, a corporation and a su
bsidiary of Tesco, PLC, 
1 All dates are in 2009, unless otherwise i
ndicated.
 is engaged in the retail sale of groceries, meats, and related 
products.  It has a facility in Spring Valley, Ca
lifo
rnia, where it 
annually derives gross revenues in excess of $500,000 and 
purchases and receives goods values in excess of $50,000 d
i-rectly from points located outside the State of Cal
ifornia. Fresh 
& Easy admits and I find that it is an employer engage
d in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act and that the Union is a labor organization within the 
mea
ning of Section 2(5) of the Act.
 II. ALLEGED UNFAIR LABOR
 PRACTICES
 A. 
Background 
 Fresh & Easy operates a growing nu
mber of
 grocery stores 
in a number of S
tates; its Spring Valley facility, located near 
San Diego, is involved in this case.  This store is entirely self
-checkout in that customers instead of store employees scan the 

items they purchase, pay to a register, and bag 
their own pu
r-chases.  Customer associates assist customers in checking out 
their purchases, approve pu
rchases of alcoholic beverages, 
gather shopping carts, stock items on shelves and di
splays, and 
do other things as needed.  Typically two to four customer
 as-sociates are at work at the same time.  The customer assoc
iates 
report to a team lead; typically one but sometimes two team 

leads work at the same time.  The team leads, in turn, report to 
a store manager.  
 Fresh & Easy has a rule that prohibits 
ﬁUnaut
horized solic
i-tation or distribution on Company property while on Company 
time.
ﬂ  It also maintains the following policy:
  Solicitation and Distribution Policy
  At fresh&easy we always try to be involved in our neighbo
r-hoods.  And we hope you do too.  Whet
her it
™s helping out 
with a political campaign or raising money for a charity, we 
encourage all of our team members to take an active part in 
their communities.  But community activity should take place 
outside of your work time at fresh&easy
Šthat helps us
 avoid 
disruptions in the workplace and conflict between our team 

members.  fresh&easy prohibit (sic) solicitation of e
mployees 
by employees during working time for any pu
r-pose.fresh&easy also prohibits the distribution of literature at 
anytime in any work
 area for any purpose.  Working time i
n-cludes that of the employee doing the soliciting and distri
b-uting and the employee to whom the soliciting and distri
b-uting is directed.  Working time does not include meal per
i-
ods, break periods, or any other unspecif
ied periods during the 
workday when employees are properly not engaged in pe
r-forming work tasks.
 . . . .  If you break the rules, you may be su
bject to discipline, up to 
and including termination.
  There is no rule that prohibits employees from talking to 
each 
other while continuing to work.  
 James Tillinghast was the store ma
nager at the Spring Valley 
store; by the time of the hearing he was manager for another 
Fresh & Easy store.  Sylvia Soliz was a team lead; by the time 
of the hearing Soliz had left th
e employment of Fresh & Easy 
but had also expressed interest in returning to work there.  
                                                            DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 590 Shannon Hardin works as a customer assoc
iate at the Spring 
Valley store; she has worked there since January 2008.  
 Employees regularly talk to each other while worki
ng about 
a wide range of subjects that include family, sports, health
, and 
the like.  This occurs less often while working at the re
gisters 
because the employees are often busy with customers, but it 
occurs there also.  So long as the employees continue to
 work 
while talking
, the team leads and store manager allow these 
conversations to continue.  Employees use their individual 

badge to clock in and out for their workday and all breaks.  In 
other words, employees are not 
ﬁon the clock
ﬂ during their 
meal and
 rest breaks.
 B. 
Union Activity and Fresh & Easy
™s Response 
 Hardin began supporting the Union and signed an authoriz
a-tion card.  On June 
11, Hardin had a conversation in the break 
room with Tillinghast, the store manager.  Ha
rdin told him that 
in case the
re was any doubt she does support the Union.  
Tillinghast replied that had been obvious for quite some time.  
Hardin continued, saying that she would be talking with other 
employees about the Union, that she would not stop working 
while she did that, she w
ould continue working as she talked.  
Tillinghast answered that she was not allowed to talk about the 
Union while she was on the clock or on the sales floor.  Hardin 
said that if e
mployees can talk about the San Diego Chargers
™ games or about their kids th
en they can talk about the Union.  
Til
linghast asked if she was going to solicit and sell seasons 
tickets for the Chargers and Ha
rdin replied that she did not even 

have season tickets for the Chargers.  Hardin asked if the rule 
was Tillinghast
™s or did it 
come from corp
orate, and Tillinghast 
answered that it was from corporate.  Ha
rdin said the rule was 
wrong and Tillinghast said he would have someone from corp
o-
rate contact her the next day.  Later that day Hardin sent 

Tillinghast an email message as follow
s:  I wanted to write to confirm our conversation this afternoon 
when I told you I do support having a union at Fresh & Easy.  
Furthermore, I will be discussing the issues affecting our 
workplace
Šand how I believe a union will help solve those 
issues
Šwith 
my fellow employees.
  The facts in the preceding paragraph are based on Hardin
™s testimony.  Hardin
™s te
stimony was detailed and rang true: her 
demeanor was impressive.  I have considered Tillin
ghast
™s testimony that he told Hardin that she could not solic
it on work
-time.  He admitted he could have told Hardin not to solicit 
ﬁon the clock.
ﬂ  As the Union brought out in its cross
-examination 
of Tillinghast, Tillinghast was aware of Fresh & Easy
™s lawful 
rule concerning solic
itation before he spoke to Hardin;
 this 
tends to support the credibility of his testimony.  And Hardin
™s 
email message to Tillinghast that same day su
mmarizing their 
conversation did not me
ntion any restrictions regarding talking 
about the Union.  But Tillinghast also test
ified that he alw
ays 
used the word 
ﬁsolicit
ﬂ when advising e
mployees about what 
they could not do concerning the union.  On this point
, the 
General Counsel presented the testimony of Deborah 
Kalilimonku; she worked at the Fresh & Easy store from Jan
u-ary 2008 until Dece
mber
 2009, at which time she quit.  In mid
-October, after Fresh & Easy was aware of the Union
™s organi
z-ing effort, she attended a team 
ﬁhuddle
ﬂ lead by Tillin
ghast.  
Kalilimonku cred
ibly testified that Tillinghast said that he had 
received word from corporate 
about the union represent
atives, 
that they would not be allowed in the store and that the e
m-ployees were not allowed to 
talk
 about the union in the store or 
with each other.  Also, Tillinghast
™s testimony seemed less 

certain and his d
emeanor was less convi
ncing than Hardin
™s.  
On balance, I credit Hardin
™s testimony.  
 The next day, June 12, Hardin was summoned to the bre
ak room where Paula Agwu, Fresh & Easy
™s corporate human 
rel
ations manager, was waiting to talk to Hardin.  Agwu said 
that she understood 
that Hardin supported the Union and that 

was fine, it was Hardin
™s decision to make.  She assured Ha
rdin 
that there would be no retaliation and that she would not be 

treated any differently than she had been treated.  Agwu added, 
however, that Hardin was n
ot allowed to solicit while she was 
on the clock or on the sales floor.  At that point Hardin inte
r-rupted and asked Agwu to define 
ﬁsolicit.
ﬂ  Agwu a
ppeared 
upset by the question and took some papers from the table and 
said that Hardin could not hand out p
aperwork or brochures 
while she was on the clock or on the sales floor.  Hardin replied 
that she knew that but that she will be di
scussing that with other 
employees.  Agwu answered
, ﬁWell, okay,
ﬂ but that if she has 
employees telling her that Hardin is har
assing them then som
e-thing is going to have to be done about it.  Ha
rdin said that she 
was not there to harass anybody or break an
ybody™s arm and 
Agwu said that she was glad that they cleared that up.  Agwu 
then asked if she could ask why Hardin supports t
he Union.  
Hardin gave re
asons, including that she did not believe in Fresh 
& Easy
™s open door policy because she had been retaliated 
against several times because she called corporate.  The Ge
n-
eral Counsel does not allege that anything that o
ccurred in th
is 
conversation is unlawful.  
 On August 1
, Sylvia Soliz, team lead, gave Hardin a copy of 
a record of verbal war
ning for events that occurred the day 
before.  The warning indicated:
  Conduct (yelling across store at e
mployees).  Shannon yelled 
for Jason t
o get carts very loud w/out using bell or phone.  
Explained to Shannon that yelling in store is not profe
ssional. 
  Hardin told Soliz that she thought the warning was ridiculous 
because they did not have an i
ntercom system in the store and 
the bell often d
id little good as no one responds to it.  Hardin 
told Soliz that she had been yelling across the store to emplo
y-ees to get carts or bags for cu
stomers for 
1-1/2 years
.  Hardin 
pointed out that no one mentioned anything the day before 
when it ha
ppened.  
 The next day, August 2, Hardin spoke to Zuri Sadai, another 
customer associate, near the checkout area; Sadai was not 
working at the time and was in the store for some other re
ason.  
Hardin expressed to Sadai that she felt it was ridiculous how 
she was given
 the warning when she had been yelling across 
the store for 
1-1/2 years
 and how other e
mployees did so also.  
Sadai agreed that it was ridiculous.  As they were talking Soliz 
approached the area and apparently overheard at least part of 
the conversation be
cause Soliz said
, ﬁWell, I know if I had a 
ma
nager that didn
™t like me, I would take my check and walk 
out.
ﬂ  Later that day after returning from a meal break Hardin 
 FRESH 
& EASY NEIGHBORHOOD MA
RKET INC
. 591 encou
ntered Soliz as Soliz was stocking items; Soliz was alone.  
Hardin told Soliz that wi
th the way the economy was and the 
job market she could not afford to just walk out.  Hardin said 
she had bills to pay and she could not just leave and hope she 
would find another job.  Soliz acknowledged that what Hardin 

had said was true, but then added
, ﬁWell, if you get fired, at 
least you would get unemployment.
ﬂ  Hardin countered that she 
did not think it was always the case, that it depends on the re
a-son someone gets fired.  Soliz said that might be so, but she 
thought that Hardin would qualify for u
nemployment compe
n-sation benefits if Hardin got fired.  
 Soliz denied telling Hardin that if the boss did not like her 
she would quit or that if Hardin got fired she could get une
m-ployment compensation.  However, her recollection of the 

events seemed hazy 
and her demeanor appeared uncertain.  I 
conclude Hardin
™s test
imony is more credible; it was generally 
consi
stent and more filled with believable details.  
 On August 3
, Hardin discussed the matter with Til
linghast.  
Hardin said that she was not too happy 
about the war
ning and 
that she believed it was their first step in trying to get rid of her 
because she supports the Union.  Til
linghast said no, that the 
Company did not care that she supports the Union.  He said that 
Hardin is not allowed to talk about t
he Union on the sales floor 
or while on the clock.  Hardin responded that that was wrong, 

that as long as you a
re working you can discuss the U
nion with 
other employees.  Hardin acknowledged that she could not 

hand out paperwork or pamphlets or get anyone 
to sign an a
u-thorization card or anything like that, but she could discuss it.  

When Tillinghast said that if he has a couple of e
mployees 
coming to him and telling him that Hardin was haras
sing them 
Hardin interrupted and said
, ﬁWell, there you go with th
at ha
r-assment thing that Corporate brought up.
ﬂ  She assured Tillin
g-hast that she was not there to harass anyone but that she was 
there to answer questions about the Union and di
scuss it with 
employees.  Tillinghast could not recall whether this co
nvers
a-tion with Hardin occurred.  In light of this, and for reasons 
stated above, I again credit Hardin
™s testimony.
 On September 26
, Tillinghast gave Hardin a performance 
improvement plan 
(PIP) 
step 1, record of initial written warning 
that documented an infracti
on that occurred on Septe
mber 17.  
The reason for the warning was:
  The deliberate and obvious disregard of not living the fresh & 

easy values towards a
nother team member.
 . . . .  Shannon was involved in a verbal argument on sales floor 

with team me
mber M
ary Keith on 9/17/09 at the checkouts in 
close proximity to other employees and 3 customers (per the 
surveillance video).  Both parties claim to have been disr
e-spected verbally leading to an altercation which occurred on 
the sales floor in front of custome
rs and other employees.  
Arguments on the sales floor portray a poor represe
ntation of 
Fresh and Easy and every team member has the duty to u
p-hold a high level of service to our customers.  Furthermore 
this is a breach of our values and culture, and Team M
ember 
Conduct Po
licy.
  Hardin signed the warning under protest, indicating on the form 

that the allegations were not true.  Tillinghast read the warning 
to Hardin who then said that the warning was ridic
ulous and 
exaggerated and it was not even close to wh
at had happened.  
Tillinghast said that he had viewed the surveillance camera tape 

and he was not playing games anymore; Hardin asked for and 
received a copy of the warning.  Tillinghast said that Hardin 
was not to discuss the warning with other emplo
yees 
while she 
was on the clock or on the sales floor and he had instructed the 
team leaders to immediately document if she did so and to send 
her home.  Hardin admitted that she became tearful during this 
event.
 Tillinghast testified that after he read the PIP
 to Hardin 
ﬁbe-came emotional and hyster
ically crying.
ﬂ  He told her that she 
needed to calm down because he did not want that em
otion 
carrying on to the sales floor to customers and other employees 
thereby creating a disru
ption.  Tillinghast denied telling
 Hardin 
that she could not discuss her discipline with other employees; 
he testified
, ﬁI asked her not to carry the em
otion onto the floor, 
in any
ŠI want to say banter, but just the high tensions running 
at the certain moment, so that it didn
™t affect our 
business.
ﬂ  I again conclude that Hardin
™s testimony is more accurate than 
Tillinghast
™s.  
 C. 
Analysis 
 I have concluded above that June 11 and August 3, Tillin
g-hast told Hardin that she was
 not allowed to talk about the U
n-ion while on the clock or while 
on the sales floor.  The General 
Counsel does 
not contend that the use 
ﬁon the clock
ﬂ rendered 
the prohibitions unla
wful.  This is so because under the facts of 
this case employees understand that to mean the equivalent of 
ﬁworking time.
ﬂ  I have also co
ncluded that Fresh & Easy does 
not have a rule concerning talking among emplo
yees during 
working time; instead it allows employees to talk to each other 
while working on a wide range of subjects unrelated to work.  
So when Tillinghast advised Hardin that she
 was no
t allowed to 
talk about the U
nion it violated the Act for two re
asons.  First, 
the rule was promulgated in response to union a
ctivity.  S
e-cond, the rule prohibits talking only about union ma
tters while 
allowing employees to talk to each other about 
other n
onwork
-related ma
tters.  
  It is well established that an employer violates Section 8(a)(1) 

when, as here, employees are forbidden to discuss unioniz
a-
tion while working, but are free to discuss other subjects unr
e-
lated to work, particularly when the
 prohibition is announced 
in specific response to the employees
™ activities in regard to 
the union organizational campaign
.  Orval Kent Food Co.,
 278 NLRB 402, 407 (1986); 
Liberty House Nursing Homes,
 245 NLRB 1194 (1979); 
Olympic Med
ical Corp.,
 236 NLRB 
1117, 1122 (1978), enfd. 608 F.2d 762 (9th Cir. 1979). 
  Teledyne Advanced Materials, 
332 NLRB 539 (200
0).  Ci
ting 
BJ
™s Wholesale Club, 
297 NLRB 611, 615 (1990)
, and 
Super
-H Discount, 
281 NLRB 728, 729 (1986), Fresh & Easy argues 
that the statements made by
 Tillinghast were isolated and did 
not rise to the level of an unfair labor practice.  Had there only 

been one such statement this argument might have merit, but 
Tillin
ghast repeated the statement twice.  Moreover, I conclude 
below that other unfair labor 
practices occurred.  I therefore 
reject this argument.  By 
promulgating and maintai
ning a rule 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 592 prohibiting employees from talking about the Union while 
working but not prohibiting tal
king about other subjects, Fresh 
& Easy violated Section 8(a)(1).
 Next, I
 have concluded above that on August 2, while Hardin 
was discussing her r
ecent discipline with a coworker, Soliz told 
them that if she had a manager that did not like her, she would 

quit.  The conversation continued a bit later when Hardin e
x-plained why sh
e could not afford to quit to which Soliz replied 
that if Hardin got fired she could then qualify for unemplo
y-
ment benefits.  It is well 
settled that an employer violates Se
c-tion 8(a)(1) when it invites e
mployees to quit their employment 
rather than contin
ue to engage in union or protected, co
ncerted 
activities.  
McDaniel Ford, 
322 NLRB 956
 fn. 1 (1997).  I first 
examine whether Soliz
™ comments amounted to an inv
itation to 
leave Fresh & Easy
™s employment.  The General Counsel a
r-gues:
  Soliz
™ statement, when
 objectively viewed, was an invitation 
to the employees to quit their jobs.  This is precisely how 
Hardin construed it, as she later explained to Soliz in response 
that she (Hardin) can
™t afford to quit, and that quitting is not 
an option.
  I agree.  The c
onversations, taken together, amounted to invit
a-tions that Hardin find some way to leave her employment.  

Next, I examine whether Hardin
™s conduct at the time was co
n-certed activity protected by the Act.  Subject to possible time 
and place limitations, an 
employee has a right protected by 
Section 7 of the Act to talk about discipline that he or she has 
received from their employer with other e
mployees.  This is so 
because the discussions may become the b
asis for collective 
action by employees to respond to 
discipline perceived to be 

unfair by the employees.  
Verizon Wir
eless, 
349 NLRB 640, 
658 (2007)
; Westside Community Mental 
Health Center, 
327 
NLRB 661, 666 (1999).  Here, Fresh & Easy does not point to 
the existence of any lawful rule that restricts employ
ees™ right 
to talk about such matters.  To the contrary, the record shows 
that Fresh & Easy allowed employees to talked about a wide 
range of matters unrelated to work so long as the employees 
continue to perform there work tasks.  I conclude that Ha
rdin
™s discussion with Sadai about her discipline is protected concer
t-ed activity.  Finally, given the context and timing, I co
nclude 
the invitation to quit was directed in response to the pr
otected 
concerted activity.  Fresh & Easy cites 
Wyco Medical Products, 
183 NLRB 901, 916 (1970)
, in arguing that Soliz
™ comments 
were lawful.  However, the trial examiner in that case cited no 

authority for his conclusion that such statements were not coe
r-cive and it is not clear to me whether the Board upheld these 
conclusio
ns.  In any event, those findings are co
ntrary to the 
more recent cases cited above.  By inviting emplo
yees to quit 
their employment as a response to the protected concerted a
c-tivities of the employees, Fresh & Easy violated Section 
8(a)(1).  The complaint
 alleges that Soliz
™ comments concer
n-ing Hardin qualifying for employment ben
efits if she got fired 
constitute two independent violation
s of Section 8a)(1) in that 
they amounted to a threat of termination for e
ngaging in union 
or protected concerted activi
ty.  I
 disagree.  I note that the Ge
n-eral Counsel
™s argument in its brief is not supported by case 
authority.  I conclude that the two convers
ations between Soliz 
and Hardin are best addressed as a single violation
Šan invit
a-tion to quit in response to prot
ected concerted activity.  
I therefore dismiss these allegations in the complaint.  
 Finally, I have described above how on September 26 
Tillinghast told Hardin not to di
scuss the warning he had given 
her with other employees while she was on the clock or 
on the 

sales floor and he had instructed the team leaders to immediat
e-ly document if she did so and send her home.  Hardin was 
somewhat emotional at the time.  As described in the pr
eceding 
paragraph, employees have a protected right to discuss disc
i-pline 
with other employees.  Fresh & Easy asserts 
ﬁRetail e
s-tablishments may limit the discussion of discipline on the sales 
floor.
ﬂ  However, the cases it cites do not support this arg
u-ment.  In 
McBride
™s of Naylor Road, 
229 NLRB 795 (1977)
, and 
J. C. Penney, 
266 NLRB 1223 (1983)
, the Board r
ecited 
the well
-settled proposition that retail businesses may prohibit 
solicitation
 on the sales floor; those cases do not address the 
issue on limiting discussion of discipline on the sales floor.  Of 
course, an employer m
ay also properly require that an emplo
y-ee not appear or act in an emotional fashion while interac
ting 
with customers, but here Tillinghast did not r
equire that Hardin 
get past her emotional cond
ition before returning to the sales 
floor.  Instead, he barred
 her from discussing her disc
ipline 
without limitations.  By prohibiting employees from tal
king 
about their discipline with other employees while 
working but 
not prohibiting talking about other subjects, Fresh & Easy vi
o-lated Section 8(a)(1).
 CONCLUSIONS O
F LAW 1. Respondent has engaged in unfair labor practices affecting 
commerce within the meaning of Section 8(a)(1) and Section 

2(6) and (7) of the Act by:
 (a) 
Promulgating and maintaining a rule prohibiting emplo
y-ees from talking about the Union to each ot
her while working 
but not prohibiting talking about other subjects.
  (b) 
Inviting employees to quit their employment as a r
e-sponse to the pr
otected concerted activities of the employees.
  (c) 
By prohibiting employees from talking about their disc
i-pline wit
h other employees while 
working but 
not prohibiting 

talking about other su
bjects.
 REMEDY
 Having found that the Respondent has engaged in certain u
n-fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative acti
on designed to effect
u-ate the policies of the Act.  
 At the hearing the Union requested that this matter be r
e-ferred to the International L
abor Organization.  I indicated that 
it must lay a proper foundation for me to consider such a r
e-quest, but the Union
 was unable to properly lay that found
ation.  
Rather, the Union a
ttempted to lay a foundation of the network 
of treaties involved through the testimony of a store manager.  
Also, at the hearing and in its brief the Union r
equests a posting 
of the Notice to
 Employees on Fresh & Easy
™s intranet.  The 
Union indicates that it has already raised the issue in a prior 
proceeding involving Fresh & Easy that is pending before the 
Board.  The General Counsel does not join in this request.  
While the Board has discret
ion to consider remedies not sought 
 FRESH 
& EASY NEIGHBORHOOD MA
RKET INC
. 593 by the General Counsel, I decline to address that issue in this 
case.  As Fresh & Easy points out in its brief, this is hardly a 

case for the imposition of what at this point remains an extrao
r-dinary remedy.  The Board h
as recently invited amicus briefs 
on this issue; the Union may present its arguments d
irectly to 
the Board.  
 On these findings of fact and concl
usions of law and on the 
entire record, I issue the fo
llowing recommended
2 ORDER
 The Respondent, Fresh & Easy N
eighborhood Ma
rket
 Inc.,
 Spring Valley, California,
 its officers, agents, successors, and 
assigns, shall
 1. 
Cease and desist from
 (a) 
Promulgating and maintaining a rule prohibiting emplo
y-ees from talking to each other about the Union while working 
but not
 prohibiting talking about other su
bjects.
  (b) 
Inviting employees to quit their employment as a r
e-sponse to the protected concerted activ
ities of the employees.  
 (c) 
By prohibiting employees from talking about their disc
i-pline with other employees while 
working but 
not prohibiting 
talking about other subjects.
 (d) 
In any like or related manner i
nterfering with, restraining, 
or coercing employees in the exe
rcise of the rights guaranteed 
them by Section 7 of the Act.
 2. Take the following affirmative action
 necessary to effe
c-tuate the policies of the Act.
 (a) 
Within 14 days after service by the Region, post at its f
a-cility in Spring Valley, California, copies of the attached notice 
marked 
ﬁAppendix.
ﬂ3 Copies of the n
otice, on forms provided 
by the Regional D
irector for Region 21, after being signed by 
the Respondent
™s authorized repr
esentative, shall be posted by 
the Respondent and maintained for 60 consecutive days in co
n-spicuous places including all places where notices to e
mployees 
are customarily posted. 
Reasonable steps shall be taken by the 
2 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings, conclusions, and reco
mmended 
Order shall, as pr
ovided in Sec. 102.48 of the Rules, be adopted by the 
Board and all objections to them shall be deemed waived for all pu
r-poses.
 3 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order 
of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
 Respondent to ensure that the notices are not a
ltered, defaced, 
or covered by any other material. In the event that, during the 
pendency of these proceedings, the Respo
ndent has gone out of 
business or closed the faci
lity involved in these proceedings, 
the Respo
ndent shall duplicate and mail, at its own expense, a 
copy of the notice to all current employees and former emplo
y-ees e
mployed by the Respondent at any time since June 11, 
2009.
 (b) 
Within 21 days after service
 by the Region, file with the 
Regional Director a sworn certific
ation of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply.
  APPENDIX
 NOTICE 
TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we vi
olated 
Federal labor law and has ordered us to post and obey this n
otice.
  FEDERAL LAW GIVES YO
U THE RIGHT TO
  Form, join, or assist a un
ion
 Choose representatives to bargain with us on your b
e-half
 Act together with other employees for your ben
efit and 
protection
 Choose not to engage in any of these protected activ
i-ties.
  WE WILL NOT
 promulgate and maintain a rule prohibiting 
employees from
 talking to each other about the Union while 
working but not prohibiting talking about other subjects.
 WE WILL NOT
 invite employees to quit their e
mployment as a 
response to the protected concerted activities of the e
mployees.
 WE WILL NOT
 prohibit employee
s from talking about their 
discipline with other employees while 
working but 
not prohibi
t-ing talking about other su
bjects.
 WE WILL NOT
 in any like or related manner interfere with, r
e-strain, or coerce you in the exercise of the rights guaranteed 
you by Sec
tion 7 of the Act.
  FRESH 
& EASY 
NEIGHBORHOOD 
MARKET
 INC.                                                             